DETAILED ACTION
This is the first Office Action on the merits based on the 17/359,275 application filed on 07/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two base units 5, knuckle hinge 16, extension bars 14, seat surface 7, and receiver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both the base and the seat in Figure 1.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Specification
The disclosure is objected to because of the following informalities: 
In Para. [0025] Line 5, the specification reads “using knuckle hinges 16” but the base clips of line 5 are annotated to be base clips 16.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: 
In Claim 16 Line 1, the limitation “The device of Claim 16,” should be “The device of Claim 15,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation " where each of the three base units is connected to an adjacent base unit by a base knuckle hinge" in lines 4-5.  The limitation renders the claim indefinite because it is unclear if there are three base units with two of the bases being outer base units or if each of the three bases has an additional base unit attached to it.

Claim 7 recites the limitation " where each of the three base units is connected to an adjacent base unit by a base knuckle hinge" in line 3.  The limitation renders the claim indefinite because it is unclear if there are three base units with two of the bases being outer base units or if each of the three bases has an additional base unit attached to it.

Claim 8 recites the limitation "the two body units" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the limitation “the two body units” to “the upper and lower sections”.

Claim 15 recites the limitation " where each of the three base units is connected to an adjacent base unit by a base knuckle hinge" in line 1.  The limitation renders the claim indefinite because it is unclear if there are three base units with two of the bases being outer base units or if each of the three bases has an additional base unit attached to it.

Claim 15 recites the limitation "the arms" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the arm connectors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation " where each of the three base units is connected to an adjacent base unit by a base knuckle hinge" in lines 4-5.  The limitation renders the claim indefinite because it is unclear if there are three base units with two of the bases being outer base units or if each of the three bases has an additional base unit attached to it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humble (US Patent No. 7,806,812).

    PNG
    media_image1.png
    696
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    722
    652
    media_image2.png
    Greyscale

Regarding claim 1, Humble discloses a multi-function, easily transportable exercise device (Collapsible multi-purpose exercise device 100; Figure 1), comprising: a body (First upper vertical support member 168 and a second upper vertical support member 170, The first and second upper vertical support members 254, 256 of the back support frame 252; Figures 1 and 2), a base (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), and a seat (Seat cushion 194; Figure 1), and two resistance bands (Connectors 107,109; Figure 1), where the body is hingeably connected to the base by a base hinge (Lateral member 248; Figure 2; i.e., the lateral member 248 is a hinge that allows the top 254,256 and bottom 240,242 portions hinge and be locked in place using lock 129), where the base comprises three base units (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), where each of the three base units is connected to an adjacent base unit by a base knuckle hinge (First and second base unit are connected by knuckle hinge/lateral member 124, Second and third base unit connected by knuckle hinge/lateral member 210; the lateral supports are knuckle hinges as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge Figure 1), where each of two outer base units has a base clip capable of receiving one of the resistance bands (Second base unit has a resistance apparatus 105 that hooks the connectors 107, 109 and the third base unit has the pulleys 627 that clips the connectors 107,109; Figures 1 and 2), and where the base additionally comprises at least two extension bars (i.e., the two members annotated in Figure 7 above can extend to provide more stability to the base), where the body comprises two body units (First body unit: First upper vertical support member 168 and a second upper vertical support member 170; Second body unit: The first and second upper vertical support members 254, 256 of the back support frame 252; Figure 2), where the two body units are connected by a body knuckle hinge (i.e., the lateral support 258 is a knuckle hinge as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge), where the body comprises a channel (i.e., the channel is formed by the two members 254, 256 as annotated above in Figure 2), a padding element (Back cushion 16; Figure 1), and two arms (Right and left pivotable members 272, 274; Figure 2), where each of the two arms is rotably connected to the body by an arm hinge (Locking mechanisms 133,135; Figure 4; i.e., the locking mechanisms allow the arms to hinge and rotate as seen in Figure 4 in the compact position), and where each arm has an arm connector (Ends 119, 121; Figures 1 and 2; i.e., the ends are folded into the body as seen in Figure 4), where the arm connector has an arm clip (Pulleys 115, 117; Figure 1), where the arm clip is capable of receiving one of the resistance bands (i.e., the pulleys allow the clipping of the bands as seen in Figure 1), where the seat is removably attached in the channel (i.e., the seat 194 is  adjustably attachable to the channel formed by the two members 254, 256 by the pivoting of the body section to attach to the seat through the back cushion 164 as seen in Figure 4), where the seat is adjustable to a different location in the channel (i.e., the seat is adjustable to different location in the channel when the device is moved from an initial position to the a second position where the channel is in contact with the seat), where the seat comprises a seat surface (Top of seat 194; Figure 1) and at least two seat clips (Pulleys 211 and 213; Figure 2; i.e., the seat has the pulleys connected to it by way of the bottom seat tubular portions and the lateral portion 248 that can be considered a part of the seat), where each of the seat clips is capable of receiving one of the resistance bands (i.e., each of the pulleys are capable of clipping connectors/cables).

Regarding claim 6, Humble discloses a multi-function, easily transportable exercise device (Collapsible multi-purpose exercise device 100; Figure 1), comprising: a body (First upper vertical support member 168 and a second upper vertical support member 170, The first and second upper vertical support members 254, 256 of the back support frame 252; Figures 1 and 2), a base (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), and a seat (Seat cushion 194; Figure 1) and two resistance bands (Connectors 107,109; Figure 1), where the body is hingeably connected to the base by a base hinge (i.e., the lateral member 248 is a hinge that allows the top 254,256 and bottom 240,242 portions hinge and be locked in place using lock 129).  

    PNG
    media_image3.png
    594
    657
    media_image3.png
    Greyscale

Regarding claim 7, Humble discloses the base comprises at least two base clips (Pulleys 627; Figures 1 and 6; i.e., Merriam Webster dictionary defines a clip as being “any of various devices that grip, clasp, or hook”, the pulleys can be interpreted to be clips that hook connectors 107, 109 to the base of the exercise device), three base units (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), where each of the three base units is connected to an adjacent base unit by a base knuckle hinge (First and second base unit are connected by knuckle hinge/lateral member 124, Second and third base unit connected by knuckle hinge/lateral member 210; the lateral supports are knuckle hinges as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge Figure 1), where each of two outer base units has a base clip capable of receiving one of the resistance bands (Second base unit has a resistance apparatus 105 that hooks the connectors 107, 109 and the third base unit has the pulleys 627 that clips the connectors 107,109; Figures 1 and 2), and where the base additionally comprises at least two extension bars (i.e., the two members annotated in Figure 7 above can extend to provide more stability to the base).  

Regarding claim 8, Humble discloses the body comprises an upper section (First upper vertical support member 168 and a second upper vertical support member 170; Figure 2) and a lower section (The first and second upper vertical support members 254, 256 of the back support frame 252; Figure 2), and where the upper section is hingeably connected to the lower section by a body hinge (Upper pivotable lateral support member 258; Figure 2) where the two body units are connected by a body knuckle hinge (i.e., the lateral support 258 is a knuckle hinge as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge) . 
 
    PNG
    media_image4.png
    731
    558
    media_image4.png
    Greyscale

Regarding claim 9, Humble discloses the body comprises a channel (i.e., the channel is formed by the two members 254, 256 as annotated above in Figure 2) and a padding element (Back cushion 16; Figure 1), where the seat removably and adjustably attaches to the channel (i.e., the seat 194 is  adjustably attachable to the channel formed by the two members 254, 256 by the pivoting of the body section to attach to the seat through the back cushion 164 as seen in Figure 4) 

Regarding claim 15, Humble discloses the base comprises at least two base clips (Pulleys 627; Figures 1 and 6; i.e., Merriam Webster dictionary defines a clip as being “any of various devices that grip, clasp, or hook”, the pulleys can be interpreted to be clips that hook connectors 107, 109 to the base of the exercise device), three base units (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), where each of the three base units is connected to an adjacent base unit by a base knuckle hinge (First and second base unit are connected by knuckle hinge/lateral member 124, Second and third base unit connected by knuckle hinge/lateral member 210; the lateral supports are knuckle hinges as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge Figure 1), where each of two outer base units has a base clip capable of receiving one of the resistance bands (Second base unit has a resistance apparatus 105 that hooks the connectors 107, 109 and the third base unit has the pulleys 627 that clips the connectors 107,109; Figures 1 and 2), and where the base additionally comprises at least two extension bars (i.e., the two members annotated in Figure 7 above can extend to provide more stability to the base), where the two body units fold in at the bodyNo. Clark-UP-1 knuckle hinge (i.e., each of the hinges allow the body units to fold as seen in Figures 5-7), where the three base units fold in at the base knuckle hinges (i.e., each of the hinges allow the body units to fold as seen in Figures 5-7), where the arms (Right and left pivotable members 272, 274; Figure 2) fold into the body at the arm connectors (Ends 119, 121; Figures 1 and 2; i.e., the ends are folded into the body as seen in Figure 4), where the body folds against the base at the base hinge 248 (i.e., the base hinge 248 allows for the body to fold onto the base as seen in Figure 4), and where the seat is removable from the channel (i.e., the seat can be removed from the channel by unfolding the body so there is no contact between the body unit and the seat), to create a compact, easily transported product (i.e., the end product can be Figure 8, an compact and easy transported product). 
 
Regarding claim 16, Humble discloses each of the at least two extension bars are slidably extendable beyond an end of the base to provide additional stability to the device (i.e., the two extension bars annotated in Figure 7 above can slide downwards to provide a more stable connection with the ground surface).

Regarding claim 17, Humble discloses a multi-function, easily transportable exercise device (Collapsible multi-purpose exercise device 100; Figure 1), comprising: a body (First upper vertical support member 168 and a second upper vertical support member 170, The first and second upper vertical support members 254, 256 of the back support frame 252; Figures 1 and 2), a base (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), and a seat (Seat cushion 194; Figure 1), and two resistance bands (Connectors 107,109; Figure 1), where the body is hingeably connected to the base by a base hinge (Lateral member 248; Figure 2; i.e., the lateral member 248 is a hinge that allows the top 254,256 and bottom 240,242 portions hinge and be locked in place using lock 129), where the base comprises three base units (First base unit: first foot support member 120 and a second foot support member 122 that are affixed to opposite ends of a lower pivotable lateral support member 124; Second base unit: first support member 104 and a second support member 106; Third base unit: Bottom platform 134; Figures 1 and 2), where each of the three base units is connected to an adjacent base unit by a base knuckle hinge (First and second base unit are connected by knuckle hinge/lateral member 124, Second and third base unit connected by knuckle hinge/lateral member 210; the lateral supports are knuckle hinges as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge Figure 1), where each of two outer base units has a base clip capable of receiving one of the resistance bands (Second base unit has a resistance apparatus 105 that hooks the connectors 107, 109 and the third base unit has the pulleys 627 that clips the connectors 107,109; Figures 1 and 2), and where the base additionally comprises at least two extension bars (i.e., the two members annotated in Figure 7 above can extend to provide more stability to the base), where the body comprises two body units (First body unit: First upper vertical support member 168 and a second upper vertical support member 170; Second body unit: The first and second upper vertical support members 254, 256 of the back support frame 252; Figure 2), where the two body units are connected by a body knuckle hinge (i.e., the lateral support 258 is a knuckle hinge as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge), where the body comprises a channel (i.e., the channel is formed by the two members 254, 256 as annotated above in Figure 2), a padding element (Back cushion 16; Figure 1), and two arms (Right and left pivotable members 272, 274; Figure 2), where each of the two arms is rotably connected to the body by an arm hinge (Locking mechanisms 133,135; Figure 4; i.e., the locking mechanisms allow the arms to hinge and rotate as seen in Figure 4 in the compact position), and where each arm has an arm connector (Ends 119, 121; Figures 1 and 2; i.e., the ends are folded into the body as seen in Figure 4), where the arm connector has an arm clip (Pulleys 115, 117; Figure 1), where the arm clip is capable of receiving one of the resistance bands (i.e., the pulleys allow the clipping of the bands as seen in Figure 1).

Regarding claim 18, Humble discloses the seat is removably attached in the channel (i.e., the seat 194 is  adjustably attachable to the channel formed by the two members 254, 256 by the pivoting of the body section to attach to the seat through the back cushion 164 as seen in Figure 4), where the seat is adjustable to a different location in the channel (i.e., the seat is adjustable to different location the channel when the device is moved from an initial position to the a second position where the channel is in contact with the seat), where the seat comprises a seat surface (Top of seat 194; Figure 1) and at least two seat clips (Pulleys 211 and 213; Figure 2; i.e., the seat has the pulleys connected to it by way of the bottom seat tubular portions and the lateral portion 248 that can be considered a part of the seat), where each of the seat clips is capable of receiving one of the resistance bands (i.e., each of the pulleys are capable of clipping connectors/cables)..  

Regarding claim 19, Humble disclose each of the two resistance bands 107,109 comprises a handle (Grip 137; Figure 1) and a clip end, where the handle is gripped by the user and where the clip end is clipped to at least one of the seat clips, the arm clips and the base clips (i.e., the connectors 107 and 109 are connected to the pulleys 115,117, and pulleys 211,213, and the resistance motor 105 as seen in Figure 1),  where the two body units fold in at the body knuckle hinge (i.e., the lateral support 258 is a knuckle hinge as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge), where the three base units fold in at the base knuckle hinges (First and second base unit are connected by knuckle hinge/lateral member 124, Second and third base unit connected by knuckle hinge/lateral member 210; the lateral supports are knuckle hinges as there is hollow circular part at the joint of a hinge through which a pin is passed that allows the two pieces to hinge Figure 1), where the arms fold into the body at the arm connectors (Ends 119, 121; Figures 1 and 2; i.e., the ends are folded into the body as seen in Figure 4), where the body folds against the base at the base hinge (i.e., the base hinge 248 allows for the body to fold onto the base as seen in Figure 4), and where the seat is removable from the channel (i.e., the seat can be removed from the channel by unfolding the body so there is no contact between the body unit and the seat), to create a compact, easily transported product (i.e., the end product can be Figure 8, an compact and easy transported product). 
.  
Allowable Subject Matter
Claims 2-5, 10-14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784